Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 1 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 2 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 3 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 4 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 5 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 6 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 7 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 8 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 9 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 10 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 11 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 12 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 13 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 14 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 15 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 16 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 17 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 18 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 19 of
                                         20
Case 13-03019-jal   Doc 201   Filed 10/06/20   Entered 10/06/20 14:23:50   Page 20 of
                                         20
